Title: From Carolina Virginia Marylanda Johnson Buchanan Frye to Abigail Smith Adams, 12 February 1812
From: Frye, Carolina Virginia Marylanda Johnson Buchanan
To: Adams, Abigail Smith



My dear Madam.
Washington. Feby. 12. 1812.

I avail myself of the opportunity that now offers of writing to my dear and absent Sisters whose affection for me will receive a severe pang, from the melancholy events that have lately occured. My mind has become in some degree resigned to the Will of Heaven. Your sympathizing and Maturnal Friendship has soothed and comforted my afflicted heart whose sorrows can only find alleviation in the bosom of her family and friendship.
Knowing how much you are interested my dear Madam for the welfare of my family, I am induced to inform you of one of those strange incidents of life that sometimes occur and are brought about by the mysterious hand of Chance. Nothing less than an offer of Marraige from Mr. Hellen to Adelaide her situation is particularly delicate her own judgment and heart must decide for her, which I may venture to say will decide in favor of a comfortable independancy.
I have had the pleasure of seeing Mrs Otis and family but have been prevented from returning her visit by a gathering in my breast which is now geting better I am in constant anxiety for my lille Robert who is teething and looks very pecking. I should be delighted to present him to you though I candidly confess he is not as handsome as your Grandchildren.
Make my remembrances Dear Madam acceptable to the Mr Greenleafs and affectionate regards to Mrs Smith and all branches of your family and accept the sincere and grateful acknowledgements of your unfortunate Friend
Carolina V. M. Buchanan.